  Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


KATHRINE DEIGAARD,

        Plaintiff,

vs.                                                    CASE NO.: ___________________

FLOURNOY PROPERTIES GROUP, LLC
and FLOURNOY DEVELOPMENT COMPANY, LLC,

      Defendant.
_______________________________________/

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Katherine Deigaard, (hereinafter referred to as “Plaintiff”), by and through her

undersigned attorneys, hereby sues the Defendants, Flournoy Properties Group, LLC (hereinafter

referred to as “Properties”) and Flournoy Development Company, LLC (hereinafter referred to as

“Development”), collectively known as “Defendants”.

                                 JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States.

        2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division, in accordance with 28 U.S.C. § 1391(b) because Plaintiff resides in this

Judicial District and because a substantial part of the events giving rise to this claim occurred in

this Judicial District.

                                             PARTIES

        3.      Plaintiff resides in Pasco County, Florida.
  Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 2 of 6 PageID 2



       4.      Defendant, Properties, is a foreign corporation, licensed and authorized to conduct

business in the State of Florida and doing business within Hillsborough County.


       5.      Defendant, Development, is a foreign corporation, licensed and authorized to

conduct business in the State of Florida and doing business within Hillsborough County.


       6.      At all times material herein, Defendants were an integrated enterprise or joint

employer of Plaintiff.

                           ADMINISTRATIVE PREREQUISITES

       7.      All conditions precedent to bringing this action have occurred.

       8.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (EEOC) and the Florida Commission on Human Relations (FCHR). A

copy of the charge is attached as Exhibit “A”.

       9.      A notification of Right to Sue was received from the EEOC and a copy is attached

as Exhibit “B”. This Complaint has been filed within ninety (90) days of receipt thereof.

       10.     More than 180 days have passed since the filing of this charge.

       11.     Defendants are employers as defined by the laws under which this action is brought

and employs the required number of employees.

                                 FACTUAL ALLEGATIONS

       12.     Plaintiff hand delivered her application for employment to Defendants on or about

February 25, 2019.

       13.     Plaintiff was immediately scheduled for a telephone interview with the Director of

Sales, Christine Coppinger.

       14.     During the interview it was expressed to Plaintiff that they were “hiring asap” and

wanted someone to start immediately.
  Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 3 of 6 PageID 3



       15.       Additionally, during the interview Plaintiff fully disclosed that she was a single

mother with four children and was sharing a vehicle with her boyfriend as they currently worked

for the same employer.

       16.       Plaintiff advised Ms. Coppinger that if hired she would purchase a vehicle over the

weekend.

       17.       Following the telephone interview, Plaintiff was offered employment which was to

begin the following day.

       18.       The following day, November 26, 2018, Plaintiff reported for training as instructed.

       19.       That evening, Plaintiff received a text from the Property Manager, Kerianne

Manning, instructing Plaintiff to “shop” five (5) competitor properties the following day,

November 27, 2018.

       20.       Plaintiff performed the work as instructed and informed Ms. Manning of the

information she had obtained.

       21.       The following day, on or about November 28, 2018, Ms. Manning called to inform

Plaintiff that she was not a good fit because she had four children and no vehicle and not to report

back for work.

       22.       Plaintiff reminded Ms. Manning that she was going to purchase a second vehicle

over the weekend, wherein Ms. Manning stated to Plaintiff that having four children “poses a risk”.

                                        COUNT I
                              FCRA- GENDER DISCRIMINATION

       23.       Plaintiff realleges and adopts the allegations stated in Paragraphs one (1) through

twenty-two (22).

       24.       Plaintiff is a member of a protected class under the Florida Civil Rights Act.
  Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 4 of 6 PageID 4



       25.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of her gender in violation of the Florida

Civil Rights Act.

       26.     Defendants knew or should have known of the discrimination.

       27.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.       Back pay and benefits;

               b.       Interest on back pay and benefits;

               c.       Front pay and benefits;

               d.       Compensatory damages for emotional pain and suffering;

                e.      Punitive damages;

               f.       For costs and attorneys’ fees;

               g.       Injunctive relief;

               h.       For any other relief this Court deems just and equitable.

                                         COUNT II
                          TITLE VII – GENDER DISCRIMINATION

       28.     Plaintiff realleges and adopts the allegations stated in Paragraphs one (1) through

twenty-two (22).

       29.     Plaintiff is a member of a protected class under Title VII.

       30.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of her gender in violation of Title VII of

the Civil Rights Act.

       31.     Defendants knew or should have known of the discrimination.
  Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 5 of 6 PageID 5



       32.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages;

                e.     Punitive damages;

               f.      Costs and Attorneys’ Fees;

               g.      Injunctive relief;

               h.      For any other relief this Court deems just and equitable.

       WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by

law including judgment against Defendants for prejudgment interest, payment of reasonable

attorneys’ fees and costs incurred in the prosecution of the claim and such other relief as the

Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       33.     Plaintiff requests a jury trial on all issues so triable.

       Dated this 12th day of November 2019.

                                                FLORIN GRAY BOUZAS OWENS, LLC

                                                /s/Wolfgang M. Florin
                                                Wolfgang M. Florin
                                                Florida Bar No. 907804
                                                wolfgang@fgbolaw.com
                                                Christopher D. Gray
                                                Florida Bar No.: 0902004
                                                chris@fgbolaw.com
                                                16524 Pointe Village Drive, Suite 100
Case 8:19-cv-02797-WFJ-JSS Document 1 Filed 11/12/19 Page 6 of 6 PageID 6



                                 Lutz, FL 33558             `
                                 Telephone (727) 254-5255
                                 Facsimile (727) 483-7942
                                 Attorneys for Plaintiff
